Citation Nr: 0826298	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-08 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post concussion migraine headaches.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1975.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from rating action by a 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO).  The case was remanded by the Board 
for additional development in January 2008 and is now ready 
for appellate review.  


FINDING OF FACT

It is not shown by reliable competent evidence that the 
veteran has migraine headaches that involve very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for post concussion migraine headaches are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code (DC) 8100 (2007).    


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

With respect to the veteran's claim adjudicated herein, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless. 

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

The Board also concludes VA's duty to assist has been 
satisfied with respect to the issue adjudicated below.  The 
veteran's service medical records and voluminous VA treatment 
records have been obtained, and the veteran was afforded the 
VA examination requested by the Board in its January 2008 
remand.  This examination, and the other VA examinations that 
have been afforded to the veteran, contain sufficient 
clinical information to adequately adjudicate the claim 
decided below.  Neither the veteran nor his representative 
has identified additional pertinent evidence that needs to be 
obtained.  There is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of the increased rating issue 
addressed below, and the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006). 

II.  Legal Criteria/Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his migraine headaches, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.124a, DC 8100 migraine headaches are 
rated as follows:  With very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability, 50 percent.  With characteristic prostrating 
attacks occurring on an average once a month over last 
several months, 30 percent.  With characteristic prostrating 
attacks averaging one in 2 months over last several months, 
10 percent.  With less frequent attacks, 0 percent.  

The aforementioned January 2003 rating decision granted 
service connection for post concussion migraine headaches.  A 
30 percent rating was assigned and this rating has been 
confirmed and continued until the present time.  Evidence of 
record at that time included reports from a July 2002 VA 
examination that showed the veteran describing persistent 
headaches on the left side since an in-service fall.  He 
indicated that the headaches begin on the left side behind 
his eye, are throbbing and sometimes are severe and sometimes 
are milder.  The veteran stated that the headaches have 
become worse for the past couple of years, that he has them 
two, three and sometimes more a week and that the headaches 
are accompanied by nausea but no vomiting and no numbness or 
weakness.  He described photophobia and a runny left eye on 
occasion.  The veteran stated the headaches may at times last 
for hours until he takes medication, which then enables him 
to function.  If the headaches become very severe, he stated 
he is unable to function and must lie in a dark room.  The 
neurological examination conducted at that time was within 
normal limits.  The veteran stated that he had not worked for 
three years after being discharged due to taking too many 
days off because of headaches.  The diagnosis included 
"[l]ikely combination headache (post concussion and migraine 
headaches)" that the examiner stated significantly affected 
the veteran's functional capacity.  

Thereafter, the veteran was seen at a VA facility for 
treatment of migraine headaches in August and October 2003.  
He was afforded another VA examination in November 2003 to 
determine the severity of his headaches.  At the time of this 
examination, the veteran reported that his headaches had 
become more frequent and debilitating since his last 
examination, indicating that he had a mild (rated 6 out of 10 
in severity) headache located over his left eye and left 
temporal area every morning upon waking that lasts for 3 to 4 
hours and are relieved by Imitrex.  He stated that if does 
not take Imitrex, the headache develops into a full blown 
migraine.  The veteran described having "full-blown" 
migraine headaches (rated 10+ out of 10 in severity) 
approximately two to three times a week associated with 
nausea, photophobia and phonophobia that last for 
approximately 12 hours.  Again, he stated that when he has 
these severe headaches, he must lie still in a dark room and 
is unable to do anything, although Zomig provided relief.  He 
said the headaches were not accompanied by any weakness, loss 
of vision, fatigue or tremors.  The veteran reported that he 
worked from November of 2002 to October 2003 but that he was 
let go due to missing too many days from work.  He indicated 
that he missed work approximately one day each week over that 
period due to migraines, but stated his migraines did not 
interfere with the activities of daily life.  The 
neurological examination was again negative, and the 
diagnosis was chronic migraine headaches "unchanged from 
last rating exam."  

Additional pertinent evidence includes a December 2005 mental 
health clinic note indicating that the veteran's headaches 
had become more frequent and painful, reducing the quality of 
his life and his ability be pain free and productive.  The 
headaches were described as being "cluster type" and 
located behind his left eye with an intensity of 7-8 out of 
10 to "10+++" out of 10.  He stated the headaches are 
accompanied by rhinorrhea and tearing and that he also 
becomes nauseous.  The examiner also stated that the 
veteran's headaches "have negatively affected him through 
increased depression," and she noted that it was "more 
likely than not that the headaches are affecting his quality 
of life significantly more than they have done in the past."  
She concluded that the veteran "is more than 50% more 
disabled than he was when first diagnosed with his service 
connected disability." 

The veteran was afforded another VA psychiatric examination 
in June 2006 at which time he described headache symptoms 
similar to those described in July 2002 and November 2003.  
The veteran reported that his headaches were occurring on a 
regular basis, three to four times a week, until the previous 
few months when they had increased in frequency to 
approximately one a day.  He stated that taking Imitrex may 
decrease the severity of, but not terminate, his headaches.  
Again, the neurological examination was normal.  

At the February 2008 VA examination conducted pursuant to the 
January 2008 Board remand, the veteran stated that medication 
provided some mild relief of symptoms associated with 
migraine headaches, and that he was currently having 
headaches on the average of three to four times per week that 
typically last two days before subsiding spontaneously.  The 
veteran stated that his headaches were accompanied by nausea, 
dizziness, blurring of vision and mild disequilibrium.  
Between attacks, the veteran stated he was essentially normal 
and asymptomatic.  The neurological examination was again 
normal, and the diagnosis was moderate migraine headaches.  
The examiner noted that the claims file had been reviewed 
prior to the examination.  

In contending that the criteria for a 50 percent rating for 
migraine headaches is warranted, the veteran's representative 
has referenced the conclusion contained on the December 2005 
VA mental hygiene clinic report set forth above as supporting 
such a rating.  However, this conclusion appears to have been 
in part based on including depression as part of the 
disability associated with, or caused by, the veteran's 
headaches.  Such disability may not be considered in 
determining the proper rating for the veteran's migraine 
headaches, as service connection for depression claimed as 
secondary to headaches was denied by the Board in January 
2008.  Thus, the veteran's depression and any related 
symptoms may not be considered to be part of the service 
connected disability at issue.  In addition, with regard to 
the impact of headaches on the veteran's ability to work, 
substance abuse has also likely been a contributing factor.  
In this regard, the record reveals the veteran was afforded a 
VA rehabilitation program in July 2001 and admitted to a VA 
medical facility for detoxification in January 2004.  

As for the reports from the VA examination and outpatient 
treatment reports cited above, while the veteran's migraine 
headaches do appear to be significantly disabling, there is 
no reliable objective evidence that they involve very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability so as to warrant 
compensation in excess of 30 percent under 
38 C.F.R. § 4.124a, DC 8100.  In this regard, the examiner 
described the veteran's headaches as only being "moderate" 
following the February 2008 examination.  This conclusion 
also followed a review of the claims file as documented by 
the reports from this examination.  In addition, at the 
November 2003 VA examination, the veteran himself stated that 
his headaches did not interfere with the activities of daily 
life.  In short therefore, the Board concludes that an 
evaluation in excess of 30 percent disabling for the 
veteran's service-connected migraine headaches is not 
warranted at any time subsequent to the effective date of the 
initial 30 percent rating, August 16, 2001.  See Fenderson, 
supra; 38 C.F.R. §§ 3.400, 4.124a, DC 8100 (2007).
 
In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to his migraine headaches, and 
his service-connected residuals have not shown functional 
limitation beyond that contemplated by the 30 percent rating 
currently assigned.  Accordingly, referral of this decision 
for extraschedular consideration is not indicated.  
 
Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for an 
increased initial rating for migraine headaches, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  
   

ORDER

Entitlement to an initial rating in excess of 30 percent for 
post concussion migraine headaches is denied.  



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


